Title: To Thomas Jefferson from Robert Brent, 8 July 1807
From: Brent, Robert
To: Jefferson, Thomas


                        
                            Wednesday July 8th 1807
                        
                        Mr. Robt Brent presents his compliments to Mr. Jefferson & acknowledges the receipt of his check for 25$ to
                            be applied to the wounded Sailors belonging to the Chesapeake Frigate—The Subscription paper has been given in charge to
                            a Committee appointed for that purpose—to whom this benevolent donation will be handed by R Brent with pleasure.
                    